By ttse Court,
Upton, 5.
This question was very fully argued, and the subject carefully examined, in the case of Hedges v. Strong, Adnir. In that case this court held the rule to be as stated in Leonard v. Verdun, and I see nothing in the cases cited by tiie defendant in conflict with the doctrine there laid down, except the ruling in Kingsley v. Balcom, 4 Barb. 131. In that case Judge Sill cites Farley v. Cleveland, 4 Cow. 432, as supporting his opinion. The latter ease purports to be a review of the leading cases on this subject, and refers to some case in which it has been said to be a material question whether, “the original debt was still, subsisting,” but the case does not seem to support the view expressed in Kingsley v. Balcom; on the contrary, Savage, G. J., says: “In ail these cases, founded upon a *258new and original consideration of benefit to tbe defendant, or harm to the plaintiff, moving to the party making the promise, either from the plaintiff or the original debtor, the subsisting liability of the original debtor is no objection to the recovery.” ■ The motion for non-suit must be overruled.
The defendant offered some evidence tending to show that there was no consideration moving to the defendant. The charge to the jury was the same as1 was given on this point in the case of Hedges v. Strong, Adm’r.
The plaintiff had a verdict for $109.